 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9
10
11   CHARLOTTE SPADARO,                         Case No. 5:19-cv-01054-SB-SHK

12                             Plaintiff,
                                                ORDER ACCEPTING FINDINGS
13                      v.                      AND RECOMMENDATION OF
                                                UNITED STATES MAGISTRATE
14   COUNTY OF SAN BERNARDINO,                  JUDGE
     et al.,
15
                               Defendants.
16
17
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the
18
     relevant records on file, and the Report and Recommendation (“R&R”) of the
19
     United States Magistrate Judge. No objections have been filed. The Court accepts
20
     the findings and recommendation of the Magistrate Judge.
21
           IT IS THEREFORE ORDERED that:
22
           1) The Complaint is DEEMED the operative pleading in this case;
23
           2) Darryl Brawley is DISMISSED from this case; and
24
           3) The case is DISMISSED without prejudice.
25
26   Dated: June 8, 2021
27                                           HON. STANLEY BLUMENFELD, JR.
                                             United States District Judge
28
